El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Por escritura pública de 18 de enero de este año otorgada por don Hilario Martínez, Doña Francisca Plana y su esposo Don Agapito Rivera, bizo constar el primero que. era usu-fructuario de un solar en la ciudad de Caguas por cesión que le babía becbo su municipio; que en el solar enclava una casa de maderas con tecbo de zinc, que es de su propiedad y tiene las mismas colindancias que el solar cuya descrip-ción bizo; que vende la casa a Doña Francisca Rivera por ciento treinta y cinco pesos; y que para los efectos legales, para la previa inscripción de la venta efectuada, solicitaba la inscripción a su nombre en el registro de la propiedad de la casa enajenada, queriendo y consintiendo que dicha ins-cripción se baga por título de edificación en el solar que ocupa.
*400La compradora Rizo constar, por su parte, que el precio de la compra procedía de los cuatrocientos pesos en que Ra-bia vendido en mayo del año anterior una casa que Rabia adquirido por herencia de su padre.
Ese documento fné presentado en el registro con un es-crito del abogado de dichos esposos en el que Race constar que según certificación que acompañaba del secretario municipal de Caguas, el vendedor Rabia adquirido el usufructo de dicho solar, que en él edificó una casa de maderas con techo de zinc, que interesaba a sus representados que se inscri-biera el usufructo del solar a nombre de Martínez y consi-guientemente la edificación para a su vez practicar la ins-cripción de la compraventa, y que hacía constar que el solar vale aproximadamente treinta y cinco dólares.
La certificación a que se Race referencia en efecto Race constar la cesión del usufructo de dicho solar y que en él posee don Hilario Martínez una casa de maderas, terrera y techo de zinc, construida con autorización del municipio.
El solar a que venimos refiriéndonos fué inscrito en el registro a favor del Municipio de Caguas en cuanto al dominio y a nombre de Martínez por su usufructo, constando del asiento de inscripción que según la certificación que sirve para la inscripción, en el solar posee Hilario Martínez una casa de maderas, terrera con techo de zinc, construida con autorización del municipio.
En cuanto, a la compraventa el registrador negó la ins-cripción según aparece de la siguiente nota puesta al pie del documento:
“Denegada la inscripción del precedente documento, que es la escritura número diez y seis, otorgada en esta ciudad, el diez y ocha de enero del corriente año, ante el Notario Lorenzo Jiménez García, con vista, del escrito que se relacionará, y en cuanto a la edificación de la casa a favor de Hilario Martínez, porque si bien éste mani-fiesta que dicho inmueble le pertenece en propiedad y que para la previa inscripción de la venta que de la mencionada casa ha efectuado, solicita la inscripción a sil nombre de la mencionada casa, y que *401quiere y consiente que diclia previa inscripción se haga por título de edificación, esa ambigua expresión no produce el convencimiento, ni prueba, que la referida casa haya sido edificada por el señor Mar-tínez, no expresándose en caso contrario el nombre de la persona o personas de quienes dicho inmueble procede, requisito indispensable-en este caso no sólo porque el artículo 75 del Reglamento de la- Ley Hipotecaria exige se haga constar en la inscripción el título de ad-quisición del que transfiere el derecho, sino porque tratándose, cóma-se trata, de una finca que ha de inscribirse por primera vez, esta escritura no aporta los elementos necesarios para que pueda hacerse una investigación completa de los libros del registro con el fin de averiguar si la aludida casa se halla o no registrada a favor de al-guna otra persona, y porque si la adquisición no la ha verificado el Señor Martínez por edificación, y si por cualquiera otro concepto, la forma elegida para obtener la inscripción no es el medio adecuado puesto que la Ley Hipotecaria en sus artículos 390 y 395 determina claramente los medios de que puede valerse el que, careciendo de título escrito, desee obtener la inscripción de algún inmueble; y si bien en escrito autorizado el 13 de este mes por Andrés Mena como abogado de los esposos Francisca Plana y Agapito Rivera, dueños actuales de dicha casa, se expresa también que el nombrado Hilario Martínez edificó la repetida casa, ese documento, que es un simple documento privado, no es suficiente para acreditar extremo tan im-portante, no sólo porque el Honorable Tribunal Supremo en diver-sas resoluciones, y entre ellas en la número 211 de 19 de febrero de 1915, ha declarado que an affidavit, que reúne más solemnidad que un documento privado, no es bastante para lograr que sea inscrito un título que carezca de algún requisito esencial, sino también -porque dicho escrito ni siquiera está autorizado por el ’ interesado que en este caso es el repetido Hilario Martínez, único que puede y debe hacer constar en forma auténticaj o sea en documento público como exige el artículo 3o. de la Ley Hipotecaria, la forma en que adquirió el inmueble, habiéndose tomado en su lugar y en cuanto a dicha edi-ficación, anotación preventiva por el término de 120 días al folio 186 vuelto del tomo 57 de esta ciudad, finca número 2662, anotación letra A; y denegada también la inscripción de la venta de dicha casa a Francisca Plana porque dicho inmueble no se halla registrado a favor del vendedor, quien sólo tiene a su favor una anotación pre-ventiva por 120 días, no hallándose tampoco registrada dicha casa a favor de ninguna otra persona; habiéndose tomado respecto a ■dicha venta anotación preventiva por término de 120 días al folio. *402188 vuelto del mismo tomo y ñuca, anotación letra B en la que so-hizo constar además el defecto subsanable de no haberse acreditado que el dinero empleado en la compra por Francisca Plana sea de su exclusiva pertenencia. ’ ’
Por lo expuesto vemos que la razón que tiene el regis-trador para negar la inscripción de la casa a favor de Mar-tínez, y en consecuencia la venta de ésta a la recurrente, es que hay ambigüedad-respecto a si Martínez edificó la casa.
Nosotros no encontramos tal ambigüedad pues las mani-festaciones de Martínez de que la casa que vende es de su propiedad y que permite que se inscriba a su nombre a. tí-tulo de edificación, no hacen surgir duda alguna de que haya edificado esa casa. Ni tampoco la certificación del Secre-tario del Municipio de Caguas suscita ambigüedad en la idea de la construcción de la casa por Martínez, pues antes al contrario la apoya al expresar que Martínez posee una casa construida en el solar que le cedió en usufructo dicho muni-cipio.
No existiendo tal ambigüedad debió hacer el registrador la inscripción que se le pidió y también la de la compra, ya que el único motivo que tuvo para negar ésta fué la de la falta de inscripción a favor del vendedor.
Como la parte recurrente nada expone en su recurso con respecto al defecto subsanable que consignó el registrador, prescindiremos de considerarlo.
La nota recurrida debe ser revocada en cuanto negó las inscripciones que se pidieron.

jRevocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.